DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 have been presented for examination.
Information Disclosure Statement
Foreign Non-Patent Literature (CA) filed 12/31/2020 has been crossed out as not being considered since it does not include a translated copy or a concise explanation of its relevance as required in 37 C.F.R. 1.98(a)(3).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite acquiring a parameter or a first physical quantity of a constituent element… and an evaluation function value.  It is unclear what needs to be acquired.  In other words, it is unclear if “or” or “and” gets priority.  If “or” is prioritized then the claims would only require either a parameter to be acquired or both the physical quantity and evaluation function value.  If “and” gets priority, then the evaluation function value must be acquired along with either the parameter or first physical quantity.
In addition, claim 1 also appears to contradict itself by stating that acquiring the parameter is optional (i.e. not required in the event that the first physical quantity and/or evaluation function value is acquired) [lines 1-8] but then recites that the parameter is in fact acquired [acquired parameter: line 10].  Independent claim 9 recites similar language and is rejected on the same basis as set forth hereinabove.
In addition, claims 1-6 and 9 also refer to “the parameter” [claims 1-3, 6 and 9], “the acquired parameter” [claim 1], and “the parameter of the constituent element” [claims 4-5].  It is unclear if these terms are intended to refer to the same thing or not.  Depending on how one interprets parameter, the context of the claims will differ.  For example, if the parameter is indeed “the parameter of the constituent element”, claim 1 would have a bit more clarity since we could essentially prioritize “or” (see 4a above) and interpret the parameter and first physical quantity as both being of the constituent element thus making an initial selection between the two and then additionally acquiring the evaluation function value as well.  This of course would still not solve the issue raised above regarding if the parameter needs to be acquired (see 4b above).  If “the parameter” is simply “a parameter”, then the priority issue between “or” and “and” would still take place (see 4a above).
Claim 2 also recites similar language as found in claim 1 (see 4a above) wherein it is unclear which of “the first physical quantity or second physical quantity and evaluation function value” is required.
According to MPEP 2173.06(II), where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In reSteele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.  
The examiner has deemed the claims too confusing and uncertain to properly interpret.  Specifically, the examiner is unable to discern between the different types of parameters and depending on how those parameters are interpreted (4c), the independent claims take on different meaning (4a and 4c).  In addition, even if the parameters and priority of and/or (4a and 4c) were clarified, the issue of whether or not the acquisition of the parameter is required also still in question (4b)
Due to the vagueness and a lack of clear definiteness in the articles used in the claims, the claims have not been treated on their merits.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        6/3/22